        Case 1:21-cv-00475-LAK Document 19-1 Filed 01/19/21 Page 1 of 1




                                  Attachment to Summons

U.S. Department of Health and Human Services; Secretary of Health and Human Services,
currently Alex M. Azar; U.S. Department of Agriculture; Secretary of Agriculture, currently
Sonny Perdue; U.S. Department of Housing and Urban Development; Secretary of Housing and
Urban Development, currently Dr. Ben Carson; U.S. Department of Veterans Affairs; Secretary
of Veterans Affairs, currently Robert Wilkie; U.S. Department of Education; Secretary of
Education, currently identified as Dr. Mitchell Zais in an acting capacity; U.S. Department of
Homeland Security; Secretary of Homeland Security, currently identified as Peter T. Gaynor in
an acting capacity; U.S. Department of Justice; U.S. Attorney General, currently identified as
Jeffrey A. Rosen in an acting capacity; U.S. Department of Labor; and Secretary of Labor,
currently Eugene Scalia
c/o Office of the Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530
